Name: Commission Regulation (EC) No 2370/1999 of 8 November 1999 amending Regulation (EC) No 1555/96 on rules of application for additional import duties on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 9. 11. 1999L 286/6 COMMISSION REGULATION (EC) No 2370/1999 of 8 November 1999 amending Regulation (EC) No 1555/96 on rules of application for additional import duties on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Regulation (EC) No 1257/1999 (2), and in particular Article 33(4) thereof, Whereas: (1) Commission Regulation (EC) No 1555/96 (3), as amended by Regulation (EC) No 2623/98 (4), provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 (5), as last amended by Regulation (EC) No 1662/1999 (6), concerning the surveillance of preferential imports; (2) Article 5(4) of the Agreement on Agriculture (7) concluded during the Uruguay Round multilateral trade negotiations lays down criteria for fixing the trigger levels for additional duties. In accordance with those criteria and in the light of the latest data available for 1996, 1997 and 1998, the trigger levels for additional duties on tomatoes, artichokes, oranges, clementines and mandarins and similar citrus hybrids should be amended; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 193, 3.8.1996, p. 1. (4) OJ L 329, 5.12.1998, p. 17. (5) OJ L 253, 11.10.1993, p. 1. (6) OJ L 197, 29.7.1999, p. 25. (7) OJ L 336, 23.12.1994, p. 22. EN Official Journal of the European Communities9. 11. 1999 L 286/7 Serial No CN code Description Trigger period Trigger level(tonnes) ANNEX ANNEX Without prejudice to the rules for the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where ex  appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and by the corresponding trigger period. 78.0015 ex 0702 00 00 Tomatoes  1 October to 31 March 501 111 78.0020  1 April to 30 September 639 884 78.0065 ex 0707 00 05 Cucumbers  1 May to 31 October 16 028 78.0075  1 November to 30 April 3 865 78.0085 ex 0709 10 00 Artichokes  1 November to 30 June 19 302 78.0100 0709 90 70 Courgettes  1 January to 31 December 45 160 78.0110 ex 0805 10 10 ex 0805 10 30 ex 0805 10 50 Oranges  1 December to 31 May 753 719 78.0120 ex 0805 20 10 Clementines  1 November to end of February 100 949 78.0130 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tan- gerines and satsumas); wilk- ings and similar citrus hybrids  1 November to end of February 93 803 78.0155 ex 0805 30 10 Lemons  1 June to 31 December 285 329 78.0160  1 January to 31 May 24 448 78.0170 ex 0806 10 10 Table grapes  21 July to 20 November 190 422 78.0180 ex 0808 10 20 ex 0808 10 50 ex 0808 10 90 Apples  1 September to 31 December 395 887 78.0190  1 January to 31 March 51 279 78.0200  1 April to 31 August 575 829 78.0220 ex 0808 20 50 Pears  1 January to 30 April 155 487 78.0235  1 July to 31 December 202 569 78.0250 ex 0809 10 00 Apricots  1 June to 31 July 2 432 78.0260 ex 0809 20 Cherries  21 May to 10 August 108 193 78.0270 ex 0809 30 Peaches, including nectar- ines  11 June to 30 September 1 166 78.0280 ex 0809 40 05 Plums  11 June to 30 September 112 005